DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “a word search of Dizengof shows that the term “alarm” is not used anywhere in the description” (Page 3), the Examiner agrees.  
However, Dizengof teaches determining a fire or burglary is occurring from the data inputs (Pages 9-10 [0117]), which qualify as “alarms” per the Applicant’s originally filed specification, see [0030].  
In response to the Applicant’s argument that Dizengof’s teaching of “dialed number and previous records is not mobile device emergency call and emergency alert related emergency data” (Page 4), the Examiner respectfully disagrees.  
Dizengof teaches “In case the dialed number is associated with an emergency service, for example, the police, a medical service, the fire department and/or the like, the calls priority manager 270 and/or the PBX agent 242 may determine the respective incoming call as an emergency call.”  (Page 8 [0097])  The Examiner views the record, of dialing an emergency number, to be equivalent to “mobile device emergency call and emergency alert related emergency data”.  While the Applicant states this is not the same 
In response to the Applicant’s argument that “Dizengof explicitly teaches manual dispatching by human dispatchers and not applying “dispatch rules” as required by the claims” (Pages 4-5), the Examiner respectfully disagrees.  
Initially, it is noted that ultimately, Applicant’s claim 1 states “sending a dispatch recommendation to an emergency network entity” and does not discuss human or automated “dispatching” as argued.  
Dizengof collects environmental parameters and sensor data to elevate/prioritize who and how to respond to an incident.  The Examiner views this as dispatch rules.  
Additionally with respect to the “dispatch rules”, it is noted the Examiner also cited Jenson (Fig. 7B [820, 830 and 850]), which correlated to the description found on Page 5 [0056-0057].  Specifically, Jensen teaches “At block 820, the system may determine that a nursing home emergency algorithm may set to trigger an alert to report to local authorities if the emergency is determined to be due to poor security, for example. The system at blocks 830 and 850 may determine that this particular place of the call has a known vulnerability of having a low level of security and letting patients leave the vicinity without permission at night. As the system determines this call is based on one of those low-security nursing home incidents, the system may deploy alert as illustrated in block 840.”  
With respect to the Applicant’s arguments that Jensen’s teachings within Figs. 7A and 7B are not germane to the claimed subject matter (Pages 6-7), the Examiner 
In response to the Applicant’s argument regarding the Examiner’s motivation (Pages 7-8), the Examiner respectfully disagrees.  
The Examiner has provided remarks above in sections 3-6 which disclose why Dizengof in view of Jensen’s citations are pertinent to the Applicant’s broad claim language.  Simply stating the citations within Jensen are not the same as the claim language is not persuasive.  
In response to the Applicant’s argument regarding claim 2 (Page 8), the Examiner respectfully disagrees.  
Simply saying the “alerting server” is not germane to claim 2 is not persuasive.  Jensen states “The alerting server 1754 may generate an alert 1790. The alert 1790 may be an email, text message, an automated call, and the like.”  (Page 8 [0134])  It is noted that “the system may determine that a nursing home emergency algorithm may set to trigger an alert to report to local authorities”.  (Jensen Page 5 [0057])

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dizengof et al. (US-2018/0288224 hereinafter, Dizengof) in view of Jensen et al. (US-2015/0092928 hereinafter, Jensen).
	Regarding claim 1, Dizengof teaches a method comprising:
	receiving data inputs (Fig. 1 [102 & 104]) for a plurality of events (Fig. 1 [102] “emergency calls”) comprising alarms (Page 4 [0056] “audio data” and “motion data”), sensors (Page 4 [0056], Page 8 [0103] through Page 9 [0109] and Fig. 1 [104]), and mobile device emergency call and emergency alert related emergency data; (Page 8 [0097] “dialed number” and Page 11 [0127] i.e. previous records)
	determining event correlations based on the data inputs to generate a set of correlated events; (Page 3 [0041], Page 5 [0059] and Page 10 [0122])
	determining emergency network dispatch rules for each correlated event based on event type. (Page 4 [0057] “The environment parameter(s) deduced from the analysis may be indicative of the type, nature, severity and/or urgency of a respective potential emergency event that the reporter attempts to report about by initiating the emergency call”, Pages 4-5 [0058] and Page 12 [0135])
	Dizengof differs from the claimed invention by not explicitly reciting applying corresponding emergency network dispatch rules to each corresponding correlated event and sending a dispatch recommendation to an emergency network entity for each correlated event based on application of the corresponding emergency network dispatch rules.  
	In an analogous art, Jensen teaches an emergency incident categorization and alerting method and apparatus (Abstract) that includes receiving data inputs (Fig. 7B [800]), determining event details match an event type (Fig. 7B [810]), applying corresponding emergency network dispatch rules to each corresponding correlated event; (Fig. 7B [820, 830 & 850]) and sending a dispatch recommendation to an emergency network entity for each correlated event based on application of the corresponding emergency network dispatch rules.  (Fig. 7B [840])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the computer implemented method of prioritizing incoming emergency calls of Dizengof after modifying it to incorporate the ability to match details of the incoming emergency calls with details of scenarios/events and sending recommendations based on the comparison results and rules of Jensen since it enables automated recommendations based on machine learning techniques to prioritize responses and to prepare first responders of the situation and relevant history.  (Jensen Page 8 [0134], Figs. 9, 11 and 14)
	Regarding claim 2, Dizengof in view of Jensen teaches dispatching emergency responders automatically by sending the dispatch recommendation to emergency responders corresponding to the event type for each correlated event.  (Jensen Page 8 [0134])
	Regarding claim 4, Dizengof in view of Jensen teaches wherein determining event correlations based on the data inputs to generate a set of correlated events, comprises:
		determining event correlations via a logic component trained using machine learning.  (Jensen Page 6 [0060], Fig. 5, Page 5 [0056] and Fig. 7)
		Regarding claim 7, Dizengof in view of Jensen teaches wherein determining emergency network dispatch rules for each correlated event based on event type, comprises:	
		determining an event type for each correlated event as an event type selected from the group of: a fire emergency event, a police emergency event and a medical emergency event.  (Jensen Page 7 [0127-0128])
	Regarding claim 8, Dizengof in view of Jensen teaches wherein determining emergency network dispatch rules for each correlated event based on event type, comprises:	
		determining that a correlated event includes a combination of at least two event types selected from the group of: a fire emergency event, a police emergency event and a medical emergency event.  (Jensen Page 7 [0128])
	Regarding claim 9, Dizengof in view of Jensen teaches sending a first dispatch recommendation related to a first event type to an emergency network entity for a correlated event; (Jensen Page 7 [0128]) and
	sending a second dispatch recommendation related to a second event type for the correlated event.  (Jensen Page 7 [0128])  note: The Examiner views it as being obvious to one of ordinary skill in the art that since Jensen teaches “the emergency call center 1704 may transmit messages to more than one response center for a given emergency incident”, that some incidents may require both fire and police, fire and EMS, EMS and police and finally, all three for the “given emergency incident”.  
	Regarding claim 10, Dizengof in view of Jensen teaches wherein sending a second dispatch recommendation related to a second event type for the correlated event, comprises:
	sending the second dispatch recommendation related to the second event type to a second emergency network entity.  (Jensen Page 7 [0128])  note: The Examiner views it as being obvious to one of ordinary skill in the art that since Jensen teaches “the emergency call center 1704 may transmit messages to more than one response center for a given emergency incident”, that some incidents may require both fire and police, fire and EMS, EMS and police and finally, all three for the “given emergency incident”.
	Regarding claims 11, 12, 14 and 17-20 are rejected as being the same reasons set forth above in claims 1, 2, 4 and 7-10, respectively.  Additional structure can be found in Dizengof Fig. 2B [262, 260] and Jensen Fig. 17 [1750].  










Claims 3, 5, 6, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dizengof in view of Jensen as applied to claim 1 and 11 above, and further in view of Williams, II et al. (US-2020/0388144 hereinafter, Williams).
	Regarding claim 3, Dizengof in view of Jensen teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting determining the emergency network entity for each correlated event based on associations between the data inputs corresponding to each correlated event and each emergency network entity’s geographic boundary.  
	In an analogous art, Williams teaches virtual dispatch assisting system in which intelligent agents are deployed to help computer-aided dispatch systems (Abstract) that includes determining the emergency network entity for each correlated event based on associations between the data inputs corresponding to each correlated event and each emergency network entity’s geographic boundary.  (Page 1 [0007], Fig. 31, Page 19 [0332] and Pages 19-20 [0334])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Dizengof in view of Jensen after modifying it to incorporate the ability to correlate data inputs with emergency network entity’s geographic boundaries of Williams since it enables taking into account abilities, equipment and location when determining which network entity should be sent to a specific event.  (Williams Page 1 [0007])
	Regarding claim 5, Dizengof in view of Jensen and Williams teaches wherein applying corresponding network dispatch rules to each corresponding correlated event, comprises:
	determining answers to a series of questions corresponding to the event type via a logic component trained using machine learning.  (Jensen Fig. 7B [810, 820, 830, 850, 840] and Williams [0316-0324] and Figs. 23, 24 and 25)
	Regarding claim 6, Dizengof in view of Jensen and Williams teaches establishing a plurality of network connections with a plurality of emergency network entities; (Jensen Fig. 17 [1708] and Williams Fig. 31 and Pages 19-20 [0334]) and
	sending dispatch recommendations to each emergency network entity based on the associations between the data inputs corresponding to each correlated event and with each emergency network entity’s geographic boundary.  (Williams Page 1 [0007], Fig. 31, Page 19 [0332] and Pages 19-20 [0334])
	Regarding claims 13, 15 and 16, the limitations of claims 13, 15 and 16 are rejected as being the same reasons set forth above in claims 3, 5 and 6.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646